DISSENTING OPINION.
I dissent from the majority holding herein because the statute law is so complicated and involved that the result reached herein by the majority can not be reached without a strained construction. From the first statute giving peremptory challenges down to the present day it has been the policy of the legislature to give to the defense more peremptory challenges than to the prosecution. The result of the majority opinion is to make such peremptory challenges equal in cases of this kind. Personally I am in accord with the idea that three peremptory challenges are enough for the defendant in a case of this kind but the legislature and not the courts should fix the number. Because legislatures have enacted statutes without regard to those already in existence and thereby made a confusing situation that is almost undefinable is no reason for an attempted judicial discrimination. Where there is any doubt such doubt should be resolved in favor of the accused to the end that every safeguard attempted to be thrown about him by the legislature may be preserved to him until a subsequent legislature clearly takes it away. *Page 637